Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NON-FINAL ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/22 has been entered.
Amendment Entry
2.	Applicant's response to the Final Action mailed 4/13/22 is acknowledged (paper filed 6/29/22).  Currently claims 85, 86, 90-95, and 104-106 are pending and under consideration.
3.	Rejections and/or objections of record not reiterated herein have been withdrawn.
NEW GROUNDS OF REJECTIONS 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or
composition of matter, or any new and useful improvement thereof, may obtain a patent
therefor, subject to the conditions and requirements of this title.
4. 	Claims 85, 86, 90-95, and 104-106 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 85, 86, 90-95, 104-106 are directed to a method providing living human tumor cells and a microfluidic device with a top layer comprising living immune cells, contacting tumor cells with immune cells in the device, and determining tumor cell expression of one or more markers. In claim 85, step 4 recites a “determining” step, such a step is a very general conceptual step that amounts to forming a judgment. Mental activities such as observation, forming a judgment, evaluation or opinion are examples of general concepts. The claim encompasses performing the method to form an observation, judgment, or opinion, and therefore is directed to an abstract idea.
Next, the claim as a whole is analyzed to determine whether any element / step, or combination of elements / steps, is sufficient to ensure that the claim amounts to significantly more than the exception. Claim 85 additionally requires “providing”, “introducing” and “incubating” steps, these generic laboratory procedures amount to mere instructions to implement the abstract idea of observing tumor cell(s) marker expression.
Obtaining cells and expressed markers in order to perform tests is well-understood, routine and conventional activity. Further, these steps are recited at a high level of generality such that they amount to insignificant pre-solution activities. 




When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional machine or a transformation of a particular article, in these steps that distinguish them from well-understood, routine, and conventional activities engaged in by scientists prior to applicant’s invention, and at the time the application was filed.
Consideration of the additional elements / steps as a combination also adds no other meaningful limitations to the exception not already present when the elements / steps are considered separately. Even when viewed as a combination, the additional elements/steps fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself.
Claims 86, 92-95, and 104-106 recite “wherein” clauses. Taking the additional elements and steps individually and in combination, the “wherein” clause performs purely generic functions for obtaining various cell types for further analysis. As such, the claims do not amount to significantly more than the abstract idea itself. In addition, claims 85, 86, 90-95, and 104-106 do not integrate the recited judicial exception into a practical application and the claims are therefore directed to the judicial exception. Accordingly, the claims are not eligible and should be rejected under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claim(s) 85, 86, 90, 95, 104, and 105 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinojosa et al. (WO 2015/138034 A2) in view of Kamm et al. (US 2014/0057311 A1) and further in view of Hirt et al. (Advanced Drug Delivery reviews, 2014, Vol.79-80, pages 145-154). 
 	Hinojosa et al. disclose a microfluidic device comprising: a body having an at least partially porous membrane (paragraph [0017]), the membrane comprising a top surface and a bottom surface (paragraph [0017]), wherein said top surface comprises living epithelial cells (paragraph [0016]), and said b) bottom surface comprising living endothelial cells (paragraph (0038]), and a method comprising: a) providing immune cells (paragraph [0021]); and b) said microfluidic device comprising the at least partially porous membrane, a top surface comprising living epithelial cells, and/or bottom surface comprising living endothelial cells paragraph [0038]). 	
Wherein the immune cells are introduced into said microchannel (microfluidic device); paragraph [0021]) under conditions such that at least a portion of said immune cells contact said epithelial cells, said endothelial cells or both (under conditions such that at least a portion of said immune cells contact said endothelial cells; paragraph [0021].


	More specifically, Hinojosa et al. disclose a microfluidic device (microfluidic device; abstract; paragraph [0036]) comprising: a body having a central microchannel therein (body having a central microchannel; paragraph [0077]); and an at least partially porous membrane positioned within the central microchannel (partially porous membrane positioned within the central microchannel; paragraph [0077)), the membrane configured to separate the central microchannel to form a first central microchannel and a second central microchannel (membrane(s) are configured to divide the central channel into two or more closely opposed parallel channels of substantially different heights; paragraph (0077), the membrane comprising a top surface and a bottom surface (membrane divides the central channel into mesochannel (top surface) and microchannel (bottom surface); abstract; paragraph (0077); figure 2D), said a) top surface comprises living epithelial cells (top surface comprising mesochannel comprises living epithelial cells; paragraph [00245]; figure 2D), and living tumor cells in contact with said epithelial cells (tumor cells can be co-cultured with normal epithelial cells in the mesochannel; paragraph [00245]), said b) bottom surface comprising living endothelial cells (bottom surface comprising microchannel with living endothelial cells; paragraph [0038]; figures 2D, 8).
As per claim 86, Hinojosa et al. disclose that the method can be utilized in incubating living tumor cells (pathogenic cells (tumor cells) which can be introduced into the microfluidic device, and cultured with organ specific epithelial cells to develop a disease model; (paragraphs [0085], [00245]; further determining whether said tumor cells invade said cell layers (paragraphs [00257], [00343]). The cells can be kept in culture for 3-4 weeks post-culture. (paragraph 00420).
As per claim 90, Hinojosa et al. disclose that the method/device can be used to determine whether immune cells cause tumor cell death (cytokines cause tumor cell death/apoptosis by recruiting the immune cells; paragraphs [0021], [00405].
As per claim 95, Hinojosa et al. discloses the microfluidic device of claim 85, and further discloses wherein said membrane is coated with at least one attachment molecule that supports adhesion of a plurality of living cells (surfaces of each membrane can be treated or coated with cell adhesion molecules to support the attachment of cells; paragraph [0077]). The reference teaches the inclusion of a gel layer; paragraph [0095 and 00169].
As per claim 104, Hinojosa et al. disclose fibroblasts as operable cells in the invention; paragraph [0078-0085, 00178, and 00205-00210].
As per claim 105, Hinojosa et al. disclose melanoma cells utility at least in paragraph [00372].
Hinojosa et al. are silent with respect to obtaining the living human tumor cells from a biopsy (claim 85).
However, Kamm teaches microfluidic devices for drug screening (Abstract), wherein a tissue biopsy of a patient’s tumor (human tumor cells) is placed in said devices (para 0053).
Thus, before the effective filing date of the claimed invention, it would have been
obvious to one of ordinary skill in the art to obtain tumor cells from a biopsy since Hinojosa et al. and Kamm both disclose microfluidic devices for cell screening, and Kamm specifically discloses that tumor cells can be obtained from a biopsy. 
Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to obtain tumor cells from a biopsy with a reasonable expectation of success.
Absent evidence to the contrary obtaining cells from a biopsy is deemed routine as demonstrated by Kamm. 
Hinojosa et al. in view of Kamm does not specifically teach the method wherein the living tumor cells are introduced into the microfluidic device to contact the immune cells. 
Hirt teaches models of tumor-immune system interaction (Title), comprising co-culture of lymphocytes (immune cells) with cancer cells (tumor cells) (Fig. 2). Hirt teaches engineered tumor systems might accelerate the development of innovative treatment strategies and provide critical insights into cancer immunobiology (p.152 para 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to contact immune cells such as lymphocytes with tumor cells since Hirt discloses models contacting immune cells such as lymphocytes with tumor cells thereby allowing for studying metastases. Hinojosa et al. in view of Kamm discloses methods and devices which permit analysis of cancer and metastasis development, and Hirt taught that tumor systems with co-cultured cells might accelerate the development of innovative treatment strategies and provide critical insights into cancer immunobiology (p.152 para 7).
One skilled in the art would have been motivated to contact the immune cells and tumor cells as a means of analyzing cancer development and treatment. 
7.	Claim(s) 91-94 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinojosa et al. (WO 2015/138034 A2) in view of Kamm et al. (US 2014/0057311 A1) and further in view of Hirt et al. (Advanced Drug Delivery reviews, 2014, Vol.79-80, pages 145-154) as applied to claims 85, 86, 90, 95, 104, and 105 above, and further in view of Shi et al. (Journal of Hematology & Oncology, 2013, Vol.6, No.74, pages 1-6).  
	Please see Hinojosa et al. (WO 2015/138034 A2) in view of Kamm et al. (US 2014/0057311 A1) and further in view of Hirt et al. (Advanced Drug Delivery reviews, 2014, Vol.79-80, pages 145-154) as set forth above. 
Hinojosa et al. (WO 2015/138034 A2) in view of Kamm et al. (US 2014/0057311 A1) and further in view of Hirt et al. (Advanced Drug Delivery reviews, 2014, Vol.79-80, pages 145-154) differ from the instant invention in not specifically teaching the inclusion of a checkpoint inhibitor antibody that binds PD-1.
However, Shi et al. disclose that the upregulation of PD-1 and PD-L1 is a common phenomenon in leukemia and lymphomas that leads to double T-cell immunodeficiency, low proliferation and activation effects, and higher immune suppression in patients. (Page 4 – Conclusion).
Additionally, PD-1/PD-L1 interactions contribute to functional T-cell impairment, which fails to elicit minimal residual disease and may be related to leukemia relapse. This phenomenon may be one of the reasons why immature leukemic progenitor cells escape the immune system by inhibiting T-cell function via the PD-1/PD-L1 pathway (page 1 2nd column 1st paragraph).  
The utility of reagents that impair the PD-1/PD-L1 pathway (such as antibodies) are taught by Shi et al. as checkpoint inhibitor (PD-1 and PDL-1 antibodies; page 4, column 1, paragraph 3).  The targeted inhibition of PD-1 and PD-L1 by different methods, such as MoAbs, small molecules or siRNAs, may significantly affect immunotherapeutic efficacies. See page 4 – Conclusion.
It would have been obvious to one of ordinary skill in the art at the effective time of filing the invention to include a checkpoint inhibitor of the PD-1/PD-L1 pathway as disclosed by Shi et al in the method/device evaluating cell malignancies as exemplified by Hinojosa et al. in view of Kamm et al. and further in view of Hirt et al. because Shi taught the targeted inhibition of PD-1 and PD-L1 by different methods, such as MoAbs, small molecules or siRNAs, may significantly affect immunotherapeutic efficacies. See page 4 – Conclusion.
One skilled in the art would have been motivated to monitor immunotherapeutic efficacies as a means of determining optimal patient treatments. 

8.	Claim(s) 106 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinojosa et al. (WO 2015/138034 A2) in view of Kamm et al. (US 2014/0057311 A1) and further in view of Hirt et al. (Advanced Drug Delivery reviews, 2014, Vol.79-80, pages 145-154) as applied to claims 85, 86, 90, 95, 104, and 105 above, and further in view of Furuta et al. (Journal of Investigative Dermatology, 2014, Vol.134, pages 1369-1377). 
	Please see Hinojosa et al. (WO 2015/138034 A2) in view of Kamm et al. (US 2014/0057311 A1) and further in view of Hirt et al. (Advanced Drug Delivery reviews, 2014, Vol.79-80, pages 145-154) as set forth above. 
Hinojosa et al. (WO 2015/138034 A2) in view of Kamm et al. (US 2014/0057311 A1) and further in view of Hirt et al. (Advanced Drug Delivery reviews, 2014, Vol.79-80, pages 145-154) differ from the instant invention in not specifically teaching the tumor marker comprising microphthalmia-associated transcription factor. 
However, Furuta et al. disclose that melanoma cells that express PD-L1 also express CD271 after IFN-g stimulation, and both PD-L1 and CD271 additively suppress the activation of tumor-specific CTLs. Furuta findings show a bidirectional intervention between CTLs and melanoma cells. In addition, CD271 signal in melanoma cells should be inhibited to enhance the anti-melanoma immune response. Page 1369, 2nd column 1st paragraph. 
In the 501Amel CD271 cells, enhanced and decreased nuclear translocation of NF-kB and microphthalmia-associated transcription factor, respectively, was detected (Figure 4a). 
Absent evidence to the contrary the utility of microphthalmia-associated transcription factor in melanoma cell applications is obvious. KSR forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See recent Board decision Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007)(citing KSA, 82 USPQ2d at 1396). 

Response to Arguments
9.	Applicant's arguments filed 6/29/22 have been fully considered. Applicant contends that Hinojosa does not anticipate the instant invention because Hinojosa is deficient for the following three reasons.
First, Hinojosa discloses growing “other cells” with immune cells, which is not identical to the specifically-recited combination of “tumor cells” and “immune cells.”
Second, nowhere does Hinojosa teach that the two cell types are in “contact” as
recited in claim 85 step 2.
Third, the disclosure of Hinojosa of the genus of “other cells” does not read on the specifically recited species of “tumor cells.”
In response Hinojosa has been combined with Kamm et al. (US 2014/0057311 A1) and Hirt et al. to make the instant invention obvious. In response to applicant's arguments, it is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Please note: examiner was unable to ascertain if the instant claims were restricted from
application number 17/725,034 and application number 15/474.214 now US Patent #11,371,000. Applicant is invited to shown evidence of such a restriction requirement.

Double Patenting
10. 	The nonstatutory double patenting rejection is based on a judicially created
doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the
unjustified or improper timewise extension of the "right to exclude" granted by a patent
and to prevent possible harassment by multiple assignees.
See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re
Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937,
214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);
and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be
used to overcome an actual or provisional rejection based on a nonstatutory double
patenting ground provided the conflicting application or patent is shown to be commonly
owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a
terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with
37 CFR 3.73(b).

11. 	Claims 85, 86, 90-95, and 104-106 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-7 of US Patent #11,371,000.
The instant invention and US Patent #11,371,000 are drawn to methods utilizing microfluidic devices to contact living tumor cells and living immune cells wherein the cells are tested for invasion. 
Although the instantly claimed invention measures marker expression, this is encompassed in the invasion testing of claims 1-7 in US Patent #11,371,000. The disclosure of US Patent #11,371,000 teaches that testing invasion can involve the measurement of marker(s). For example, see sections 16, 39, 40, 115, 123, and 156.  
Therefore claims 85, 86, 90-95, and 104-106 read on the same scope measuring the same analyte(s) in the same sample population as US Patent #11/371,000. Accordingly, the instant method is encompassed by the claims in US Patent #11/371,000. The methods are not patentably distinct.

12.	Claims 85, 86, 90-95, and 104-106 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of copending Application No. 17/725,034 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant invention and claims 1-44 in the reference application are drawn to methods utilizing microfluidic devices to contact living tumor cells and living immune cells wherein the cells are tested for invasion. 
Although the instantly claimed invention recites living immune cells and the reference application reads on parenchymal cells, immune cells encompass parenchymal cells. This is supported by the instant disclosure where immune cells are defined as parenchymal cells. For example, see page 16, 2nd paragraph. Therefore claims 85, 86, 90-95, and 104-106 read on the same scope measuring the same analyte(s) in the same sample population as US Patent Application #17/725,034. 
Accordingly, the instant method is encompassed by the claims in US Patent Application #17/725,034. The methods are not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

13.	For reasons aforementioned, no claims are allowed.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA V COOK whose telephone number is (571)272-0816. The examiner works a flexible schedule but can normally be reached on Monday-Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Patent Examiner
Art Unit 1642
Remsen 
571-272-0816
8/27/22

/LISA V COOK/Primary Examiner, Art Unit 1642